Exhibit 10.29
AMENDMENT NO. 5 TO LOAN AGREEMENT
     This Amendment No. 5 (the “Amendment”) dated as of May 7, 2009, is between
Bank of America, NA (the “Bank”) and Ambassadors International, Inc. (“Borrower
1”), Ambassadors Marine Group, LLC (“Borrower 2”), Ambassadors, LLC (“Borrower
3”), Ambassadors Cruise Group, LLC (“Borrower 4”) and Cypress Reinsurance, Ltd.
(“Borrower 5”) (Borrower 1, Borrower 2, Borrower 3, Borrower 4 and Borrower 5
are sometimes referred to Collectively as the “Borrowers” and individually as
the “Borrower”).
RECITALS
     A. The Bank and the Borrowers entered into a certain Loan Agreement dated
as of September 1, 2006 (together with any previous amendments, the
“Agreement’).
     B. The Borrower 1, Borrower 3, Borrower 4, and Borrower 5 have requested
that the Bank release Borrower 2 as a Borrower under the Agreement, and to
otherwise amend the agreement;
     C. The Bank agrees to release Borrower 2 as a Borrower under the agreement,
and to otherwise amend the Agreement.
     D. The Bank and the Borrowers desire to amend the Agreement.
AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
     2. Amendments. The Agreement Is hereby amended as follows:

  2.1   Any and all references to “Borrower 2” or “Ambassadors Mar ne Group,
LLC” are hereby deleted.     2.2   Any and all references to “Borrower”,
“Borrower 1, Borrower 3, Borrower 4 and Borrower 5” or ‘Borrowers” shall mean
Ambassadors International, Inc., Ambassadors, LLC, Ambassadors Cruise Group, LLC
and Cypress Reinsurance, Ltd.

     3. Representations and Warranties. When the Borrowers sign this Amendment,
each of the Borrower represents and warrants to the Bank that: (a) there is no
event which is, or with notice or lapse of time or both would be, a default
under the Agreement except those events, if any, that ha been disclosed In
writing to the Bank or waived In writing by the Bank (b) the representations and
warranties n the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower Is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.

1



--------------------------------------------------------------------------------



 



     4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

  4.1   If the Borrower or any guarantor is anything other than a natural
person, evidence that the execution, delivery, and performance by the Borrower
and/or such guarantor of this Amendment and any instrument or agreement required
under this Amendment have been duly authorized.     4.2   Payment by the
Borrowers of a loan fee in the amount of Two Thousand Five Hundred Dollars and
No Cents Dollars ($2,500.00).

     5. Effect of Amendment. Except as provided in this Amendment, all the terms
and conditions of the Agreement shall remain in full force and effect.
     6. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH P RTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGRE MENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT S PERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND ONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER. T RM SHEET
OR OTHERWRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO TH
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) IS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

2



--------------------------------------------------------------------------------



 



     This Amendment is executed as of the date stated at the beginning of this
Amendment.

            BANK:

Bank of America, N.A.
      By:   /s/ Marie-Lou Godinez        Name:   Marie-Lou Godinez       
Title:   Sr. VP        BORROWERS:

Ambassadors International, Inc.
      By:           Name:   Mark T. Detillion        Title:   Chief Financial
Officer        Ambassadors International, Inc., Member
      By:   /s/ Mark T. Detillion         Name:   Mark T. Detillion       
Title:   Chief Financial Officer        Ambassadors International, Inc., Member
      By:   Ambassadors International, Inc., Member               By:   /s/ Mark
T. Detillion         Name:   Mark T. Detillion        Title:   Chief Financial
Officer        Cypress Reinsurance, Ltd.
      By:   /s/ Mark T. Detillion         Name:   Mark T. Detillion       
Title:   Chief Financial Officer   

3